RECORD IMPOUNDED

                  NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-3127-15T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

      Plaintiff-Respondent,

v.                                       APPROVED FOR PUBLICATION

                                              June 11, 2018
A.D. and D.H.,
                                           APPELLATE DIVISION
      Defendants,

and

D.C.,

     Defendant-Appellant.
______________________________________

IN THE MATTER OF N.D., DI.C., DIA.C.,
L.C. and A.C., Minors.
______________________________________

          Submitted December 18, 2017 – Decided June 11, 2018

          Before Judges Messano, Accurso and Vernoia.

          On appeal from Superior Court of New Jersey,
          Chancery   Division,   Family   Part,  Essex
          County, Docket No. FN-07-0365-15.

          Joseph E. Krakora, Public Defender, attorney
          for appellant (Thomas G. Hand, Designated
          Counsel, on the briefs).

          Christopher S. Porrino, Attorney General,
          attorney    for   respondent  (Andrea   M.
          Silkowitz, Assistant Attorney General, of
          counsel; Sheena M. Rinkle, Deputy Attorney
          General, on the brief).
         Joseph E. Krakora, Public Defender, Law
         Guardian, attorney for minor N.D. (Margo
         E.K. Hirsch, Designated Counsel, on the
         brief).

         Joseph E. Krakora, Public Defender, Law
         Guardian, attorney for the minors, DI.C.,
         DIA.C., L.C. and A.C. (Melissa R. Vance,
         Assistant Deputy Public Defender, on the
         brief).

    The opinion of the court was delivered by

VERNOIA, J.A.D.

    Defendant, D.C., appeals from a Family Part order finding

he abused or neglected his fifteen-year-old stepdaughter, N.D.

(Nancy),1 by "comitt[ing] acts of sexual abuse against" her.

Because we conclude there was sufficient credible evidence in

the record supporting the court's factual findings and abuse or

neglect determination, we affirm.

                               I.

    On February 12, 2015, the Division of Child Protection and

Permanency (Division) responded to a Newark Police Department

referral that defendant was arrested for sexually abusing Nancy.

Defendant is Nancy's stepfather, and father to DiA.C., born in

2002, Di.C., born in 2005, L.C., born in 2008, and A.C., born in

2011.


1
   We employ initials and pseudonyms to protect the children's
privacy.



                               2                        A-3127-15T3
      Nancy reported to Newark police officers and the Division

that during the evening of February 7, 2015, defendant asked her

to   check    on   him   by   text    message    because    he     was    going   out

drinking.     She explained defendant left their home and she spoke

with him at approximately 4:00 a.m. the following morning when

he called her and asked if she was awake.                 Defendant then asked

Nancy to come downstairs so they could leave to get food.                       Nancy

agreed, got in defendant's vehicle when he arrived home, and

defendant then drove to a dark street.                     According to Nancy,

defendant parked the vehicle, kissed her on the lips and neck,

and forcibly inserted his finger into her vagina.                         Defendant

stopped   when     Nancy's    mother,    A.D.,    called    him     on    the   phone

asking where they were.              Defendant then took Nancy to a fast

food restaurant, where he bought food for them.

      Nancy further reported that on their way home, defendant

asked if she was angry with him, and that he felt "stupid" for

what he had done.        Nancy said defendant had sexually abused her

since   she    was   twelve    years     old.      A.D.     told    the    Division

caseworker that defendant confirmed he took Nancy with him to

purchase food on the night of the alleged sexual assault, but

denied ever sexually assaulting Nancy.

      Nancy also reported prior instances of inappropriate sexual

contact with defendant.         She stated defendant once "tested" her




                                         3                                  A-3127-15T3
to see if she would do anything sexual with boys by touching her

on her thigh area close to her vagina and buttocks.                        She told

defendant to stop, and he told her she passed his "test."                       Nancy

reported that when she was a young child, defendant took her

clothes off while she was sleeping, but was interrupted when her

mother walked into the room.            Nancy also reported that defendant

tried to hump her buttocks area when she was twelve while he was

intoxicated.

       In his February 12, 2015 statements to Newark police and

the Division, defendant said he exchanged text messages with

Nancy on February 7, 2015, because "she would always check on

him if he [went] out to drink."                Defendant admitted asking Nancy

to come downstairs and get into his car, and getting food with

her    during    the   early    hours   of     February    8,    2015.     Defendant

confirmed he received a phone call from A.D. while they were

getting food, asking where they were.                   Defendant stated he told

A.D. that they were getting food, and returned home with Nancy

soon     thereafter.           Defendant       denied     ever    touching      Nancy

inappropriately.

       Defendant admitted to taking Nancy "through a test about

boys."          Defendant      stated   he       only     "talked    her     through

everything," and "never physically touched her."                    Defendant also

admitted he took Nancy's clothes off while she was sleeping when




                                           4                                 A-3127-15T3
she was a young child, but did so because she fell asleep in

dirty clothes.        Defendant denied humping Nancy's buttocks when

she was twelve.

      In an interview conducted that same day, A.D. stated that

on February 8, 2015, at approximately 4:00 a.m., she noticed

defendant and Nancy were not home.                  She then called defendant at

approximately 4:30 a.m., and he said he called Nancy to come

downstairs and took her to get food.                    A.D. indicated that Nancy

and defendant then returned home.

      Following her report on February 12, 2015, Nancy went to

the   Newark        Beth    Israel        Medical       Center    for     a    physical

examination, which revealed her hymen was not intact and she

suffered from pain and tenderness in her vaginal area.                               The

examining physician, Dr. Kereese Gayle, wrote in her notes that

her   "clinical      impression"      was       that    Nancy    had    been   sexually

assaulted     and     listed      "sexual       abuse    of     adolescent"    as    her

diagnosis.

      On    February       25,    2015,     the     Division     filed    a    verified

complaint and order to show cause in the Law Division, seeking

the care and supervision of Nancy as well as defendant's four

biological children.             The court granted the Division's request,

and ordered that defendant "remain out of the home," and "shall




                                            5                                  A-3127-15T3
not have any contact with [the children] until further order of

the court."

       On March 11, 2015, Nancy was admitted to the Newark Beth

Israel Medical Center's Children's Crisis Intervention Services

Unit     (Crisis    Unit)     for    a     psychological           evaluation.           The

discharge summary described Dr. Lindsay Liotta's findings and

showed     Nancy    expressed        feelings        of        suicide,    anxiety       and

depression.        The    discharge       summary      stated      that    Nancy     had    a

"history of being assaulted by [defendant]," the most recent

incident being two months prior to her admission in the Crisis

Unit.       The    discharge     summary        listed         post-traumatic       stress

disorder (PTSD) as a "diagnosis at discharge."

       The court held a fact-finding hearing, but Dr. Gayle and

Dr. Liotta were not called to testify.                         Over defense counsel's

objection,    the     court    admitted         in   evidence       portions       of    Dr.

Gayle's    report,       including       her    diagnosis        Nancy     was    sexually

assaulted,    and     Nancy's       psychological          records        as   "notes      or

observations of the doctors," and rejected defendant's assertion

they    included    inadmissible         complex     diagnoses.           After    hearing

testimony from Division caseworker Wilmer Mendez and reviewing

Nancy's medical and psychological records, the court found the

Division established by a preponderance of the evidence that

defendant    abused      or   neglected        Nancy      by    "comitt[ing]      acts     of




                                           6                                       A-3127-15T3
sexual     abuse,"       and   placed    his     four     biological       children        at

significant risk of harm under N.J.S.A. 9:6-8.21(c).

      In    an     oral        decision,     the        court   concluded             Nancy's

allegations regarding the February 8, 2015 sexual assault were

corroborated, because defendant "corroborated . . . all of the

facts provided in [Nancy's] account of what occurred on the

subject night with the exception of the actual sexual assault."

The    court      also    found    Nancy        "made     consistent       disclosures"

regarding the sexual assault, and determined it was "certainly

satisfied that [Nancy's] statement was corroborated, [and] . . .

credible."

      The    court       placed    particular        emphasis       on     Dr.        Gayle's

clinical finding that Nancy had been sexually assaulted, and

determined the Crisis Unit's discharge summary suggested that

Nancy "had not had" PTSD or become anxious and suicidal "prior

to these allegations of sexual abuse."

      In    its     subsequent      written        decision,     the       court       found

defendant abused or neglected Nancy by sexually assaulting her

on    February     8,     2015,    and     sexually       abusing        her     on    prior

occasions.        The court found defendant gave Nancy a "test" where

he rubbed her thigh close to her vagina.                        The court further

found defendant humped Nancy on a previous occasion, and took

her   clothes      off    while    she     was    sleeping.      The       court        found




                                            7                                     A-3127-15T3
defendant's    admissions      "sufficiently     corroborate[d]        [Nancy's]

statements."

     The court concluded defendant's history of inappropriate

sexual    conduct   with    Nancy      placed   all   of   the    children    "at

substantial risk of injury," as defendant "ha[d] not addressed

any sexual [deviance]."          In its fact-finding order, the court

noted that defendant had "not admitted that this abuse occurred

or taken any steps to address the sexual abuse and mitigate the

risk of harm he poses to the other children which places the

children at significant risk of harm."                The court ordered that

the children remain in the care and supervision of the Division,

and ordered defendant's placement on the Child Abuse Registry.

     On    February   22,      2016,    after    a    series     of   compliance

hearings, the court entered an order terminating the abuse or

neglect proceedings by the consent of all parties, ordering that

defendant have no contact with Nancy, and that a prior order

requiring that defendant have no contact with his biological

children outside of Division supervision remain in effect. 2                 This

appeal followed.

     Defendant      presents     the     following      arguments      for    our

consideration:

2
    Defendant was no longer living with A.D., Nancy, and his
biological children at the time the court entered its order
terminating the litigation.



                                         8                              A-3127-15T3
              LEGAL ARGUMENT

              THE TRIAL COURT ERRED IN FINDING THAT
              [DEFENDANT] COMMITTED AN ACT OF ABUSE OR
              NEGLECT AGAINST NANCY BECAUSE NO CREDIBLE
              EVIDENCE WAS PROVIDED TO CORROBORATE NANCY'S
              ALLEGATIONS UPON WHICH THE TRIAL COURT MADE
              ITS FINDINGS.

              A. The Trial Court Erred in Finding That
              Nancy's Allegations Were Corroborated By
              Multiple Re-Tellings To Different People And
              By [Defendant's] Statements.

              B. The Trial Court Erred . . . When It
              Relied On Inadmissible Evidence In Making
              Its Findings Of Fact.

                                         II.

      Defendant       argues    the    court    erred          by   finding     abuse    or

neglect based solely on Nancy's statements, which he contends

were not corroborated as required by N.J.S.A. 9:6-8.46(a)(4).

Defendant challenges the court's finding that Nancy's allegation

of   sexual    abuse    was     corroborated         by    her      repetition    of    the

allegation,      by    his     own    statements          to   police    and     Division

caseworkers, and by medical and psychological reports introduced

into evidence at the fact-finding hearing.

      We are guided by the well-established principle that "[w]e

accord substantial deference and defer to the factual findings

of   the   Family      Part     if    they     are        sustained     by     'adequate,

substantial, and credible evidence' in the record."                            N.J. Div.

of Child Prot. & Permanency v. N.B., 452 N.J. Super. 513, 521




                                          9                                      A-3127-15T3
(App. Div. 2017) (quoting N.J. Div. of Youth & Family Servs. v.

R.G., 217 N.J. 527, 552 (2014)).            This is "[b]ecause of the

family   courts'   special   jurisdiction    and   expertise   in     family

matters."     N.J. Div. of Youth & Family Servs. v. M.C. III, 201

N.J. 328, 343 (2010) (alteration in original) (quoting Cesare v.

Cesare, 154 N.J. 394, 413 (1998)).

      "The Division bears the burden of proof at a fact-finding

hearing and must prove . . . harm . . . by a preponderance of

the evidence."     N.J. Dep't of Children & Families, Div. of Youth

& Family Servs. v. A.L., 213 N.J. 1, 22 (2013).           In satisfying

their burden, the Division's proofs must be "competent, material

and   relevant."      N.J.S.A.   9:6-8.46(b).        A   Family     Court's

determination of whether the Division's proofs are admissible is

"left to the       . . . court's discretion, and its decision is

reviewed under an abuse of discretion standard."           N.J. Div. of

Youth & Family Servs. v. I.H.C., 415 N.J. Super. 551, 571 (App.

Div. 2010).

      We do not, however, accord the "same degree of deference"

to Family Court findings that are based on a "misunderstanding

of the applicable legal principles . . . ." N.J. Div. of Youth &

Family Servs. v. Z.P.R., 351 N.J. Super. 427, 434 (App. Div.

2002) (citing Manalapan Realty, LP v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995)).       We therefore review a trial court's




                                   10                               A-3127-15T3
legal conclusions de novo.           State v. Smith, 212 N.J. 365, 387

(2012).

      The trial court based its abuse or neglect finding in part

on Nancy's statement that defendant sexually assaulted her on

February 8, 2015.         The court considered Dr. Gayle's medical

report, the Crisis Unit's discharge summary and defendant's own

statements     as   corroborative      evidence      of   Nancy's      statement

describing the sexual assault.

      Because the trial court's rulings "essentially involved the

application of legal principles and did not turn upon contested

issues    of    witness     credibility,"      we     review     the    court's

corroboration determination de novo.           See N.B., 452 N.J. Super.

at 521 (reviewing de novo the trial court's determination that a

child's   statements     were   corroborated    as    required   by    N.J.S.A.

9:6-8.46(a)(4)).

      Under N.J.S.A. 9:6-8.46(a)(4), "previous statements made by

the child relating to any allegations of abuse or neglect shall

be   admissible     in   evidence;    provided,      however   that     no   such

statement, if uncorroborated, shall be sufficient to make a fact

finding of abuse or neglect."          See N.J. Div. of Youth & Family

Servs. v. P.W.R., 205 N.J. 17, 32-33 (2011).

      A child's statement need only be corroborated by "[s]ome

direct or circumstantial evidence beyond the child's statement




                                      11                                A-3127-15T3
itself."       N.B., 452 N.J. Super. at 522.                          "The most effective

types of corroborative evidence may be eyewitness testimony, a

confession,      an    admission        or    medical      or    scientific          evidence."

N.J. Div. of Youth & Family Servs. v. L.A., 357 N.J. Super. at

155, 166 (App. Div. 2003).                     However, corroboration of child

sexual abuse does not have to be "offender-specific," because

"[i]t would be a rare case where evidence could be produced that

would    directly      corroborate           the    specific         allegation       of     abuse

between the child and the perpetrator . . . ."                              Z.P.R., 351 N.J.

Super.    at    435.        Rather,       corroborative              evidence      "need        only

provide       support"      for     the      child's       statements           and       may    be

circumstantial.            N.B., 452 N.J. Super. at 521.                        The evidence

must     be    independently        admissible           for     a    court     to    deem       it

corroborative         of   a   child's        statement.              See    id.     at    524-26

(finding evidence was insufficient to corroborate the child's

statement because it constituted inadmissible hearsay).

       In N.B., we cautioned that "courts must protect against

conflating a statement's reliability with corroboration," id. at

522,    and    determined         "consistency           alone       does    not     constitute

corroboration,"            id.     at   523.         We    further          noted     that      "in

assessing      the    trustworthiness          of    a    child's       hearsay       statement

under N.J.R.E. 803(c)(27) . . . a court may consider . . .




                                              12                                          A-3127-15T3
'consistency           of   repetition,'"         but     that     determination         is

"distinct from corroboration of the statement".                     Id. at 523 n4.

    It      is     unclear       whether      the       court    relied     on    Nancy's

repetition and consistency of her account of the February 8,

2015 incident to find corroboration, or simply to assess her

credibility.           In any event, the mere repetition and consistency

of Nancy's statements are insufficient to support a finding of

corroboration under N.J.S.A. 9:6-8.46(a)(4).                        Id. at 523.           We

therefore consider whether defendant's statement, Dr. Gayle's

medical report and the Crisis Unit's discharge summary provide

the corroboration required under N.J.S.A. 9:6-8.46(a)(4).

    Defendant argues the conclusions in the medical report and

the Crisis Unit's discharge summary could not have corroborated

Nancy's    statement        because    they      were    inadmissible.           Defendant

asserts Dr. Gayle's conclusion that Nancy was sexually assaulted

and Dr. Liotta's conclusion that Nancy suffered from PTSD as a

result    of     the    assault    constituted      inadmissible          statements     of

complex diagnoses.          We agree.

    Medical            reports    created      by       Division    consultants         for

purposes of investigating allegations of abuse or neglect are

generally      admissible         in   fact-finding         hearings       as    business

records.       N.J. Div. of Child Prot. & Permanency v. N.T., 445

N.J. Super. 478, 487 (App. Div. 2016); N.J.S.A. 9:6-8.46(a)(3).




                                            13                                    A-3127-15T3
However, expert conclusions or diagnoses within such reports are

subject to a further admissibility determination under N.J.R.E.

808.      N.J. Div. of Youth & Family Servs. v. M.G., 427 N.J.

Super. 154, 173 (App. Div. 2012); accord N.B., 452 N.J. Super.

at 525-26;          see also N.T., 445 N.J. Super. at 487 (holding that

a non-testifying expert's "diagnoses and opinions in a Division

report        are     inadmissible          hearsay,      unless       the     trial         court

specifically finds they are trustworthy under the criteria in

N.J.R.E. 808").

       Under        N.J.R.E.    808,    a    court       may   admit    a    non-testifying

expert's        diagnosis        and    opinion          if    it      finds      "that        the

circumstances involved in rendering the opinion, including the

motive, duty, and interest of the declarant, whether litigation

was contemplated by the declarant, the complexity of the subject

matter, and the likelihood of accuracy of the opinion, tend to

establish its trustworthiness."                    N.T., 445 N.J. Super. at 501.

       "An     expert        medical    opinion         contained      in    a        report   is

generally       inadmissible           under       [this]      test     because         of     the

complexity of the analysis involved in arriving at the opinion

and     the    consequent        need       for    the    other     party        to     have    an

opportunity          to   cross-examine           the    expert."        Ibid.         (citation

omitted); see also Konop v. Rosen, 425 N.J. Super. 391, 405

(App.    Div.        2012)     (citations         omitted)     (noting       that       "medical




                                                  14                                    A-3127-15T3
opinions in hospital records should not be admitted under the

business records exception where the opponent will be deprived

of an opportunity to cross-examine the declarant on a critical

issue    such    as     the   basis     for    the     diagnosis           or   cause     of    the

condition in question").

      In   N.T.,      445     N.J.   Super.     at     490,      we    applied       the      above

principles      in    determining        whether         the    trial       court       erred    by

admitting a non-testifying psychologist's evaluation diagnosing

the     child    with       PTSD.        We    determined             that      although        the

psychologist's          factual        observations            were        admissible,          the

opinions and diagnoses contained in the evaluation were not.

Id. at 500.          We concluded that psychological evaluations, like

medical     opinions,          "generally          'entail[]           the        exercise       of

subjective       judgment       rather        than     a       straightforward,              simple

diagnosis       based    upon     objective          criteria         or    one    upon       which

reasonable       professionals         could       not     differ.'"              Id.    at     501

(alteration in original) (quoting M.G., 427 N.J. Super. at 174).

We further noted that an "evaluation of a mental state . . . is

among the most 'complex diagnoses.'"                     Ibid. (citation omitted).

      In James v. Ruiz, 440 N.J. Super. 45, 72 (App. Div. 2015),

we    determined        the    trial    court        erred       in    admitting         a     non-

testifying doctor's disputed conclusion that a CT-scan revealed

a "disc bulge."          We noted that even though we had "no reason to




                                              15                                         A-3127-15T3
believe    that    the     'motives,     duties    and     interest[s]'       of    [the

doctor]    were    anything      other     than    benign,"       id.    at   72,    his

conclusions       were    "sufficiently        complex   and      controversial       to

require them to be excluded" under N.J.R.E. 808,                    id. at 73.

    Dr. Gayle's statement in the medical report that Nancy was

sexually assaulted was inadmissible because it is "sufficiently

complex and controversial," ibid., constitutes an opinion on "a

critical issue such as the . . . cause of the condition in

question," Rosen, 425 N.J. Super. at 405, and is based on Dr.

Gayle's "subjective judgment,"                 N.T., 445 N.J. Super. at 500.

We find no basis to conclude that Dr. Gayle's conclusion was

based   solely     on    objective     criteria,    or     upon    criteria    "which

reasonable professionals could not differ."                  Id. at 501.       It was

error for the trial court to admit and rely upon that portion of

Dr. Gayle's report containing her conclusion and diagnosis that

Nancy was sexually assaulted.

    For the same reasons, the Crisis Unit's discharge summary

stating Nancy suffered from PTSD as a result of alleged sexual

abuse was inadmissible under N.J.R.E. 808.                  As we noted in N.T.,

"evaluation of a mental state . . . is among the most 'complex

diagnoses.'"       Id. at 501; see also N.B., 452 N.J. Super. at 526

(holding    that         the   trial     court     erred     in     admitting        the

psychologist's       PTSD      diagnosis       because     PTSD    "is    a   complex




                                          16                                  A-3127-15T3
diagnosis       given        the     disorder's         definitions,          which       notably

include a wide variety of symptoms, and is not a monolithic

disease with a uniform structure that does not permit individual

variation").

      We      find    no     basis    to       depart   from    these      principles,          and

conclude the court erred in admitting the PTSD diagnosis without

testimony       from       Dr.     Liotta       regarding      how      she     reached       that

diagnosis.           N.B., 452 N.J. Super. at 526.                      Thus, neither the

Crisis Unit's PTSD diagnosis nor Dr. Gayle's conclusion that

Nancy         was      sexually            assaulted         constituted              admissible

corroborative evidence of Nancy's statement under N.J.S.A. 9:6-

8.46(a)(4).          Ibid.

      Because         we     conduct       a    de    novo     review      of       the   court's

determination of whether there was sufficient corroboration to

permit reliance on Nancy's statements, we next consider whether

there    was    other        admissible         evidence     supporting         a    finding     of

corroboration under N.J.S.A. 9:6-8.46(a)(4).                               See id. at 521.

Based    on     our    review        of    the    record,      we    are      convinced       that

although the court erred by admitting Dr. Gayle's diagnosis that

Nancy was sexually assaulted, Dr. Gayle's factual and objective

findings that Nancy suffered from tenderness in her vaginal area

and     her    hymen       was     not     intact       provided        "some"        admissible




                                                 17                                       A-3127-15T3
circumstantial evidence corroborating Nancy's statements.                               Id.

at 522.

       In     N.B.,    the    trial    court       relied    upon     a   non-testifying

psychologist's report that the child suffered from PTSD "as a

result of exposure to domestic violence" to support its finding

of sufficient corroboration under N.J.S.A. 9:6-8.46(a)(4).                              Id.

at 523.       On appeal, we determined that although the conclusion

was    an     inadmissible         complex     diagnosis,          the    psychologist's

objective "factual observations" were admissible.                            Id. at 526;

see    also    N.T.,    445    N.J.    Super.       at    490    (determining     factual

observations are admissible).

       Dr. Gayle's factual observations, made four days after the

alleged sexual assault, that Nancy had tenderness in her vaginal

area    and    that    her    hymen     was    not       intact    constituted     "some"

circumstantial         evidence       corroborating         Nancy's       statement    that

defendant "forcibly" digitally penetrated her vagina.                           See N.B.,

452    N.J.      Super.       at      522     (requiring          "[s]ome     direct     or

circumstantial evidence beyond the child's statement").                               We do

not     determine         that        Dr.     Gayle's           factual     observations

independently establish that Nancy was sexually assaulted.                             That

issue is not before us.                 Rather, we determine only that Dr.

Gayle's objective findings of injuries to Nancy's vaginal area

provide       some     circumstantial         evidence          corroborating     Nancy's




                                              18                                 A-3127-15T3
statement that defendant sexually assaulted her in the manner

she described in her statements.                 Id. at 521-22.

       Moreover,      the    court    did   not    err   in    finding   defendant's

statements      provided        additional         corroboration         of     Nancy's

statements.      Defendant argues that he "only admitted to being

with Nancy at the time of [the] allegations," and "[p]resence,

alone   cannot     satisfy      the    corroboration          requirement."           This

argument ignores, however, that defendant did not simply state

he was with Nancy at the time of the alleged assault, but rather

he corroborated many of the details concerning the circumstances

Nancy described surrounding the alleged sexual assault, with the

exception of the sexual assault itself.                    We are convinced that

his admission of those details, when coupled with Dr. Gayle's

objective findings of injuries to Nancy's vaginal area, provide

more    than     sufficient          corroboration        of     Nancy    statements

describing the sexual assault to satisfy the requirements of

N.J.S.A. 9:6-8.46(a)(4).

       In Z.P.R., there was no direct evidence corroborating the

child's sexual assault allegation.                    351 N.J. Super. at 432.

Rather, the Division presented evidence that the child possessed

"precocious sexual knowledge."                   Id. at 436.       The trial court

determined     this    did    not    sufficiently        corroborate     the    child's

statements regarding a parent's alleged sexual abuse.                         Ibid.     We




                                            19                                 A-3127-15T3
reversed, holding that "we have no doubt that evidence of age-

inappropriate     sexual          behavior          could    provide        the    necessary

corroboration required by N.J.S.A. 9:6-8.46(a)(4)."                           Ibid.

      In N.J. Div. of Youth & Family Servs. v. H.B., 375 N.J.

Super. 148, 154-55 (App. Div. 2005) the Division3 alleged that

the   defendant     exposed           her    daughter,      Cathy,     to   "the    risk   of

emotional and physical harm by permitting her husband . . . ,

Cathy's stepfather, to reside in the home after learning" that

Cathy had accused him of sexually molesting her.                            On appeal, the

Division argued that the trial court erred in determining the

stepfather's Megan's Law status was inadmissible to corroborate

Cathy's allegations he sexually assaulted her.                          Id. at 156.         We

reversed, holding that "the details of [the stepfather's prior

conviction    for       a       sex     offense      was]       directly      relevant     to

establishing whether he in fact molested Cathy . . . [because

they]   may   .     .       .    reveal       similarities        in    the       'plan'   or

'preparation' utilized by [the defendant] . . . ."                           Id. at 181.

      Although    "eyewitness               testimony,      a    confession,        [or]   an

admission,"       would          be         most     effective         in     establishing

corroboration, L.A., 357 N.J. Super. at 166, only "[s]ome direct

or circumstantial evidence . . . is required,"                              N.B., 452 N.J.

3
    Pursuant to L. 2012, c. 16, effective June 29, 2012, the
Division of Youth and Family Services was renamed the Division
of Child Protection and Permanency.



                                               20                                   A-3127-15T3
Super. at 522.          Defendant's admissions corroborated almost every

detail     of    Nancy's    statements        concerning    the    alleged     sexual

assault,        including    the    text     message    exchange     between     them

earlier in the night, when he picked her up, where they went,

and when they returned.             The court did not err in finding that

defendant's           statements     sufficiently        corroborated        Nancy's

account, because they "provid[ed] support for" her statement,

N.B.,    452     N.J.    Super.     at    521,   and   "relate[d]    directly      to"

defendant,           L.A., 357 N.J. Super. at 166.               In addition, Dr.

Gayle's objective findings provided some evidence corroborating

the only detail defendant denied – that he forcibly digitally

penetrated Nancy's vagina.

      We       are      therefore        satisfied     Nancy's     statement       was

sufficiently corroborated and the Division provided sufficient

credible evidence supporting the court's finding that defendant

abused or neglected Nancy by sexually assaulting her on February

8, 2015, and placed his biological children at substantial risk

of harm as a result.          N.B., 452 N.J. Super. at 513, 521.

      We also observe that defendant does not contend the court

erred in its findings concerning his four biological children,

or   argue      that     Nancy's    remaining     sexual   assault     allegations

supporting       that    finding     were    uncorroborated.        Generally,      an

issue not briefed on appeal is deemed waived.                       Jefferson Loan




                                            21                               A-3127-15T3
Co. v. Session, 397 N.J. Super. 520, 525 n.4 (App. Div. 2008);

Zavodnick v. Leven, 340 N.J. Super. 94, 103 (App. Div. 2001).

We nevertheless consider whether Nancy's remaining allegations

of     prior     instances      of     sexual      abuse     were       sufficiently

corroborated to support the court's finding of abuse or neglect.

       As noted, the court's abuse or neglect finding was not

limited to the February 8, 2015 sexual assault.                      The court also

based    its    abuse   or   neglect     finding    on     Nancy's      reports      that

defendant sexually touched her on three prior occasions.                             With

regard to her statement regarding the "test," defendant admitted

he "took [Nancy] through a test about boys," but denied having

physical contact.         He stated he did so to teach Nancy "what boys

can do to get slick and get their feel off on young girls."                           As

with    the    February    8,   2015    assault,    the     only    fact      defendant

failed    to    corroborate     was    the     inappropriate       sexual     touching

itself.        Although defendant makes no arguments otherwise, we

find that his admission concerning the administration of the

"test" provide some evidence supporting Nancy's version of the

event and therefore provides sufficient corroboration of Nancy's

account under N.J.S.A. 9:6-8.46(a)(4). N.B., 452 N.J. Super. at

522.

       Nancy also reported that defendant took her clothes off

while    she    was   sleeping.        Defendant   admitted        he   did    so,    but




                                          22                                   A-3127-15T3
denied     any   sexual    intentions.         We    again      find   defendant's

admission provided sufficient corroboration of Nancy's statement

to permit the court's reliance on Nancy's version of the event.

Ibid.

     Lastly,     Nancy    described    that    defendant        humped    her   from

behind when she was twelve.           Our review of the record, however,

reveals no admissible evidence corroborating Nancy's statement

concerning that event.         Nancy's mere repetition of her account

was insufficient.        Id. at 523.

     Although      the     Division      did        not    provide       sufficient

corroboration to warrant the court's consideration of Nancy's

statement concerning that event, we are satisfied the totality

of   the    admissible     evidence    corroborates          Nancy's     statements

concerning the other events and supports the court's findings of

abuse or neglect of the five children.

     Defendant's         remaining     arguments          are    without        merit

sufficient to warrant discussion in a written opinion.                     R. 2:11-

3(e)(1)(E).

     Affirmed.




                                       23                                  A-3127-15T3